United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Pierre, SD, Employer
)
__________________________________________ )
M.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0427
Issued: January 6, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 14, 2021 appellant filed a timely appeal from an October 21, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1
The Board notes that, following the October 21, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of the
need for medical treatment commencing January 16, 2020 causally related to his accepted
April 10, 2008 employment injury.
FACTUAL HISTORY
On April 10, 2008 appellant, then a 32-year-old marshal in training, filed a second Form
CA-1 alleging that on April 10, 2008 his left shoulder became dislocated during defensive training
while in the performance of duty. He did not stop work. On May 7, 2009 OWCP accepted this
claim for closed anterior dislocation of the left shoulder under OWCP File No. xxxxxx507.3
On September 5, 2008 appellant underwent a diagnostic arthroscopy with Bankart repair,
left shoulder.
By decision dated July 8, 2010, OWCP granted appellant a schedule award for four percent
permanent impairment of his left upper extremity.
On February 6, 2020 appellant filed a notice of recurrence (Form CA-2a) alleging that on
January 16, 2020 he noticed pain emanating from his left shoulder due to his April 10, 2008
employment injury. He asserted that his recurrence occurred during normal everyday use and that
he had noticed reduced strength and mobility. Appellant did not stop work.
In a February 6, 2020 development letter, OWCP requested additional medical evidence in
support of appellant’s claimed recurrence of a medical condition. It afforded him 30 days to
response. No response was received.
By decision dated April 29, 2020, OWCP denied appellant’s recurrence claim.
On May 4, 2020 Dr. Michael J. Lillestol, a Board-certified internist, examined appellant
due to left shoulder pain. He noted that appellant denied any recent history of trauma, but
described his April 10, 2008 employment injury. Dr. Lillestol noted that since April 10, 2008
appellant had previously experienced occasional episodes with left shoulder pain which lasted a
few days to a week, but usually receded. He noted that appellant’s current left shoulder pain had
persisted for two to three weeks and reported that his left arm strength was decreased. Dr. Lillestol
found limited range of motion in the left shoulder and some tenderness in the medial aspect of the
shoulder. He diagnosed recurrent shoulder dislocation and opined that appellant had a left shoulder
strain pattern with possible internal derangement.
On May 11, 2020 appellant requested an oral hearing from a representative of OWCP’s
Branch of Hearings and Review. During the hearing held on September 8, 2020, appellant testified
3

Appellant has a prior claim under OWCP File No. xxxxxx633, which OWCP accepted for closed dislocation of
the left shoulder. OWCP authorized wage-loss compensation beginning September 14, 2008. Appellant returned to
full-duty work on December 18, 2008. OWCP has administratively combined appellant’s claims with OWCP File
No. xxxxxx633 serving as the master file.

2

that he had no intervening injury and that his shoulder condition occasionally caused him pain and
stiffness.
By decision dated October 21, 2020, OWCP’s hearing representative affirmed the
April 29, 2020 OWCP decision.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. 4 An employee has the burden of proof to establish that he or she
sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause. 5
If a claim for recurrence of a medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden. 6 To meet this burden, the employee must submit medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, supports that the
condition is causally related and supports his or her conclusion with sound medical ratio nale.7
Where no such rationale is present, medical evidence is of diminished probative value. 8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment commencing January 16, 2020 causally related to his accepted
April 10, 2008 employment injury.
In a May 4, 2020 note, Dr. Lillestol noted that appellant denied any recent history of left
shoulder trauma and described appellant’s April 10, 2008 employment injury. He also noted that
appellant’s current left shoulder pain had persisted for two to three weeks and that appellant’s left
arm strength was decreased. Dr. Lillestol found limited range of motion in the left shoulder and
some tenderness in the medial aspect of the shoulder. He diagnosed recurrent shoulder dislocation
and opined that appellant had a left shoulder strain pattern with possible internal derangement.

4

20 C.F.R. § 10.5(y).

5

S.P., Docket No. 19-0573 (issued May 6, 2021); M.P., Docket No. 19-0161 (issued August 16, 2019); E.R.,
Docket No. 18-0202 (issued June 5, 2018).
6

Federal (FECA) Procedural Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4b (June 2013); see also J.M.,
Docket No. 09-2041 (issued May 6, 2010).
7

S.P., supra note 5; A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued
June 25, 2015).
8

S.P., supra note 5; Michael Stockert, 39 ECAB 1186 (1988).

3

Although Dr. Lillestol related appellant’s current left shoulder condition to his accepted
employment injury, his report is of limited probative value on the underlying issue of this case
because he did not provide a rationalized opinion explaining the causal relationship between
appellant’s recurrent need for medical treatment and the accepted employment injury. He did not
describe appellant’s accepted employment conditions in any detail or explain the
pathophysiological process through which such conditions, sustained in approximately April 10,
2008, would require medical treatment in 2020. Dr. Lillestol did not adequately explain how
appellant sustained a spontaneous recurrence of the accepted employment conditions, without an
intervening cause, such that appellant needed medical treatment for that condition. The Board has
held that a report is of limited probative value if it does not contain medical rationale explaining
causal relationship between the recurrent need for medical treatment and the accepted
employment-related injury. Therefore, his May 4, 2020 note is insufficient to establish appellant’s
claim.
As the medical evidence of record does not contain a rationalized m edical opinion
establishing a recurrent need for medical treatment commencing January 16, 2020 causally related
to his accepted employment injury, the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment commencing January 16, 2020 causally related to his accepted
April 10, 2008 employment injury.

4

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

